Citation Nr: 0720460	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-33 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

Entitlement to service connection for claimed hypertension.  

Entitlement to service connection for coronary heart disease, 
status post bypass grafting, as secondary to hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 RO rating decision.  

The matters on appeal are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran when further action, on his part, is 
required.  


REMAND

The Board finds that additional action as to the claims of 
service connection for hypertension and heart disease is 
required.   

A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

By "clear and unmistakable evidence" it is meant that which 
cannot be misunderstood or misinterpreted; it is that which 
is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

In this case, the veteran's induction examination and his 
separation examination both note that the veteran had 
hypertension prior to service and was hospitalized for 
hypertension during service.  As the veteran clearly and 
unmistakably had hypertension prior to his entry into active 
service, VA must next determine whether that condition was 
aggravated by service.  See VAOPGCPREC 3-03 (July 16, 2003).  

VA must show by clear and unmistakable evidence that the 
preexisting disability was not aggravated during service.  
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).   
Further, a preexisting injury or disease will be presumed to 
have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a) (emphasis added).  

The RO has denied the veteran's claim of service connection 
for hypertension based on finding that the veteran's 
preexisting hypertension was not permanently worsened because 
of service.  

To date, the veteran has not been examined by VA in order to 
ascertain his current extent or likely etiology of the 
claimed cardiovascular conditions.   

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims remaining on appeal.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate action 
to contact the veteran in order to ask 
him to provide sufficient information, 
and if necessary, signed authorization, 
to enable VA to obtain any additional 
evidence pertaining to the claims, 
including VA treatment records.  The RO 
should advise the veteran of the 
respective duties of VA and the veteran 
to provide evidence, and should ask the 
veteran to submit all pertinent evidence 
in his possession that is not already of 
record.  

Any additional evidence identified should 
be obtained in accordance with provisions 
of 38 C.F.R. § 3.159 (2006).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

2.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of the claimed 
hypertension and heart disease.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination reports 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on a review of the file, the VA 
examiner should opine as to whether either 
the hypertension or heart disease was 
ncurred in or aggravated by the veteran's 
period of service.  

3.  After completing all indicated 
development deemed warranted, the issues 
on appeal should be reviewed with 
consideration of all pertinent evidence 
and legal authority.  

4.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
may furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 41 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



